DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Rud, Jr. et al. (US 5,760,310) in view of Yasuhara et al. (US 4,169,389).
20.    Rud teaches a pressure sensor isolation arrangement configured to separate an industrial process medium from a differential pressure sensor (having a sensing diaphragm 72 to measure a differential pressure ΔP = PH - PL), the arrangement comprising (See fig. 5, reproduced below):
a housing (70) including first and second isolation cavities that are each exposed to the differential pressure sensor (72); 
a fill fluid (22H, 22L) contained in the first and second isolation cavities; 
a first isolation diaphragm (82H) configured to seal the first isolation cavity at a process interface from the process medium; 
a second isolation diaphragm (82L) configured to seal the second isolation cavity at a process interface from the process medium; and 
a first (capacitive) displacement sensor configured to output a first position signal indicative of a position of the first isolation diaphragm (82H) relative to the housing 70 (Abstract; Col. 2, lines 23-39; Col. 4, lines 24-57; Col. 6, lines 4-43);


    PNG
    media_image1.png
    780
    797
    media_image1.png
    Greyscale


Rud is silent about:  the first displacement sensor being an eddy current displacement sensor (instead of a capacitive displacement sensor).

Yasuhara teaches a pressure sensor comprising a displacement sensor configured to output a position signal indicative of a position of a diaphragm 20 (to measure a differential pressure ΔP = P1-P2).  The displacement sensor may be either a capacitive displacement sensor or an eddy current displacement sensor (Fig. 2, reproduced below; Col. 4, lines 32-50).

    PNG
    media_image2.png
    869
    584
    media_image2.png
    Greyscale

It would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to apply Yasuhara teaching to Rud arrangement by having the first displacement sensor be an eddy current displacement sensor (instead of a capacitive displacement sensor), since such an eddy current displacement sensor would work well.  In addition, one would have a design choice of using a capacitive displacement sensor, or an eddy current displacement sensor, configured to output the first position signal indicative of a position of the first isolation diaphragm (82H) relative to the housing (70).

21.    Rud as modified teaches the arrangement of claim 20, wherein:   the first eddy current displacement sensor comprises a coil and a coil driver configured to drive an alternating current through the coil, which induces an eddy current in the first isolation diaphragm; and the first position signal is based on an impedance of the coil of the first eddy current displacement sensor (Yasuhara Col. 4, lines 32-50).

the second eddy current displacement sensor comprises a coil and a coil driver configured to drive an alternating current through the coil, which induces an eddy current in the second isolation diaphragm; the second position signal is based on an impedance of the coil of the second eddy current displacement sensor (Yasuhara Col. 4, lines 32-50); and 
the second position signal indicates of a condition of a seal of the second isolation cavity (Rud Abstract; Col. 2, lines 23-39; Col. 4, lines 24-57; Col. 6, lines 4-43).

Allowable Subject Matter
Claims 1-19 are allowed.  The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited structures, including the following allowable subject matter:  
“…a static pressure sensor configured to output a static pressure signal that is based on a pressure of the fill fluid in the first isolation cavity;
a first eddy current displacement sensor configured to output a first position signal indicative of a position of the first isolation diaphragm relative to the housing;
a differential pressure sensor exposed to sensor interfaces of the first and second isolation cavities and configured to output a differential pressure signal that is indicative of a difference in pressure between the fill fluids in the first and second isolation cavities; and
a controller configured to detect a loss of a seal of the first isolation cavity based on the first position signal, the static pressure signal and the differential pressure signal.”
(Claims 2-10 are dependent on claim 1.)


“detecting a position of the first isolation diaphragm relative to the housing using a first eddy current displacement sensor; 
obtaining a static pressure of the fill fluid within the first isolation cavity using the static pressure sensor;
obtaining a differential pressure between the first and second isolation cavities using the differential pressure sensor; obtaining an expected position of the first isolation diaphragm relative to the housing from memory based on the static pressure and the differential pressure using a controller; 
detecting a loss of seal of the first isolation cavity when a difference between the detected position of the first isolation diaphragm and the expected position of the first isolation diaphragm exceeds a threshold value using the controller; and 
generating a notification when the loss of seal is detected using the controller.”
(Claims 12-19 are dependent on claim 11.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863.  The examiner can normally be reached on Monday - Friday 7 am - 4 pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        May 28, 2021